Exhibit 10.3

 

LOGO [g96614ex10_3and4pg1.jpg]   

20 William Street,

Suite 310

Wellesley, MA 02481

781-304-1800 phone

781-304-1701 fax

www.stream.com

November 9, 2009

Ms. Sheila Flaherty

Stream Global Services, Inc.

20 William Street, Suite 310

Wellesley, MA 02481

Dear Sheila:

Stream Global Services, Inc., a Delaware corporation (the “Company”), and you
hereby agree to amend the employment agreement dated as of July 16, 2008, as
amended on December 29, 2008 and May 6, 2009, by and between the Company and you
(the “Agreement”), as follows:

Section 5.2(a)(i) is deleted in its entirety and replaced by inserting the
following in lieu thereof:

“(a)(i) If the employment of the Executive terminates (i) pursuant to
Section 4.1 by reason of an election by the Company not to extend the Employment
Period, (ii) by the Executive for Good Reason pursuant to Section 4.3, (iii) by
the Company without Cause pursuant to Section 4.5 or (iv) by reason of the death
or Disability of the Executive, the Company shall: (A) pay to the Executive (or
her estate), in equal bi-monthly (twice a month) installments in accordance with
its normal payroll practices, over a one year period (the “One Year Continuation
Period”), as compensation for the Executive’s loss of employment, an aggregate
amount equal to the total of one times the Base Salary in effect at the time of
termination; (B) only in the case of termination pursuant to clause (iv) above
provide twelve months’ accelerated vesting with respect to Executive’s then
outstanding unvested equity awards and then vested equity awards (including
those subject to accelerated vesting) shall remain exercisable by the Executive
for a one year period following termination (or if earlier, until the expiration
of the option), provided that the vesting shall not accelerate the distribution
of shares underlying equity awards if such acceleration would trigger taxation
under Section 409A(a)(1)(B); (C) continue health, disability and dental benefits
for the Executive and her family at a level commensurate with such benefits at
the time of termination for a period of one year following such termination, and
the Company shall pay the employer’s share of the premiums for such benefits
until the earlier of one year after termination or such time as the Executive
becomes eligible for substantially similar benefits from another employer, after
which time the Executive will be eligible to receive the maximum benefits
permitted under COBRA to be paid by the Executive (but in no event shall the
Company charge the Executive any administrative fees in connection with such
COBRA benefits); and (D) during the One Year Continuation Period maintain life
insurance and long-term disability insurance benefits for the Executive at the
levels in effect upon termination, and pay the related premiums.”



--------------------------------------------------------------------------------

Section 7(a) is deleted in its entirety and replaced by inserting the following
in lieu thereof:

“(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a) or (d), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iv) any acquisition of securities of the Company
by Ares Corporate Opportunities Fund II, L.P. (“ACOF II”), Providence Equity
Partners, LLC (“PEP”) or Ayala Corporation (“Ayala”); or any affiliate thereof,
including, without limitation, any investment fund, investment partnership,
investment account or other investment person whose investment manager,
investment advisor, managing member or general partner, is ACOF II, PEP or Ayala
or an affiliate of ACOF II, PEP or Ayala or any member, partner, director,
officer or employee of such investment manager, investment advisor, managing
member or general partner of ACOF II, PEP or Ayala or any affiliate of ACOF II,
PEP or Ayala; or”

Section 7 (c) is deleted in its entirety and replaced by inserting the following
in lieu thereof:

“(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 35% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; or”



--------------------------------------------------------------------------------

Except as modified by this letter or by other intervening amendments, all other
terms and conditions of the Agreement shall remain in full force and effect.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all of which shall constitute one and the same document.

 

STREAM GLOBAL SERVICES, INC. By:  

/s/ R. Scott Murray

  R. Scott Murray   Chief Executive Officer

 

Acknowledged and agreed:

/s/ Sheila M. Flaherty

Sheila M. Flaherty Date